Order filed October 6, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00534-CR
                                    ____________

                             JASON HARRISON, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1268481


                                        ORDER
       The reporter's record in this case was originally due July 22, 2011. See Tex. R.
App. P. 35.1. On September 13, 2011, Mary Ann Rodriguez filed four volumes of the
reporter's record. Volume 2 has not been filed by Janet Ragan. Janet Ragan has not filed
a request to extend time for filing the record. The record has not been filed with the court.
We therefore issue the following order.

       We order Janet Ragan, the court reporter, to file her portion of the record in this
appeal on or before October 31, 2011.



                                      PER CURIAM